Title: From George Washington to James McHenry, 2 January 1798
From: Washington, George
To: McHenry, James

 

Dear Sir,
Mount Vernon 2d Jan: 1798

This letter will be presented to you by Mr Elliot, the son of a meritorious Officer in the Revolutionary War. He has equitable (if not legal) claim to Land. I have advised him to shew you the nature of it. If it is within your power to serve him, I am sure you will. If not, you can advise him as to the course best to be taken. Always, & sincerely, I am Your Affectionate Humble Servant

Go: Washington

